IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                   Assigned on Briefs May 20, 2014

                        STATE OF TENNESSEE v. MORRIS MARSH

                       Appeal from the Criminal Court for Johnson County
                               No. 5066    Robert E. Cupp, Judge


                     No. E2013-01343-CCA-R3-CD - Filed September 4, 2014


The Defendant, Morris Marsh, was convicted by a jury of first degree premeditated murder
and sentenced to life imprisonment with the possibility of parole. See Tenn. Code Ann. § 39-
13-202. In this appeal as of right, the Defendant contends (1) that the trial court erred in
denying the Defendant’s motion to suppress his statement given to an investigator; (2) that
the trial court erred in denying the Defendant’s motion to dismiss the presentment against
him; (3) that the trial court erred in denying the Defendant’s pro se motion to remove his
appointed trial counsel; (4) that the State failed to disclose an incriminating statement made
by the Defendant to a witness; (5) that the trial court erred in admitting audio recordings of
prison phone calls made by the Defendant; (6) that the trial court erred in admitting an
autopsy photograph of the victim; (7) that the trial court erred in determining that a witness
was unavailable and allowing the witness’s preliminary hearing testimony to be presented
at trial; (8) that the evidence was insufficient to sustain the Defendant’s conviction; and (9)
that the State committed prosecutorial misconduct during its closing argument.1 Following
our review, we affirm the judgment of the trial court.

    Tenn. R. Crim. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which T HOMAS T.
W OODALL, J., and J EFFREY S. B IVINS, S P.J., joined.

Jeffery C. Kelly, District Public Defender (at trial); William Donaldson, Assistant Public
Defender (at trial); and Steve McEwen, Mountain City, Tennessee (on appeal), for the
appellant, Morris Marsh.

Robert E. Cooper, Jr., Attorney General and Reporter; Michelle L. Consiglio-Young,
Assistant Attorney General; Anthony Wade Clark, District Attorney General; Dennis Dwayne

1
    For the sake of clarity, we have renumbered and reordered the issues as stated by the Defendant in his brief.
Brooks and Matthew Edward Roark, Assistant District Attorneys General, for the appellee,
State of Tennessee.

                                               OPINION

                                    FACTUAL BACKGROUND 2

        This case arises from the murder of an inmate, Roshad Siler, at the Northeast
Correctional Complex (NECX) on September 1, 2006. The Defendant was tried for the
murder along with two co-defendants, Sean Jordan and Brian Roberson,3 in December 2011.
At trial, Jonathan Franklin testified that he was a correctional officer working at NECX on
September 1, 2006. Around 3:30 p.m., Officer Franklin was in a cage in the center of Unit
12 when he heard the sound of “sneaker[s] squeaking and shuffling on the concrete.” Officer
Franklin looked up to see the victim, the Defendant, and two other inmates. Officer Franklin
testified that the Defendant was “facing directly towards” the victim and that the two other
inmates were facing each other “in kind of a boxed formation” with “their hands out to their
sides.”

       Officer Franklin testified that the victim “was moving backwards, kind of back
peddling away from the others.” Eventually, the victim started to “run[] backwards,” away
from the Defendant and the other inmates. According to Officer Franklin, the Defendant
“was swinging both hands pretty wildly at” the victim. Officer Franklin could not see if the
Defendant had anything in his hands, but the Defendant’s hands were “balled up.” Officer
Franklin saw a t-shirt in one of the victim’s hands and testified that the victim appeared to
be using it to try and “block the blows” from the Defendant. Officer Franklin testified that
there were “a variety of reasons” that an inmate would wrap a t-shirt around his hand,
including using it “to tie knives or weapons to [his] hands.”

        Officer Franklin exited the cage and turned “away for a brief moment to lock the door
to the cage.” When he turned back, Officer Franklin saw the victim fall to the floor in front
of the cage. The Defendant and the other inmates “scattered out” when the victim fell. The
Defendant ran up to the second floor of the unit. Officer Franklin testified that he saw a “lot


2
 This section will discuss only the factual background regarding the Defendant’s conviction. The factual
background of the Defendant’s procedural issues will be discussed in other portions of this opinion.
3
 The trial court acquitted co-defendant Jordan of all charges at the close of the State’s proof, and the jury
convicted co-defendant Roberson of the lesser-included offense of facilitation of first degree premeditated
murder. This court affirmed co-defendant Roberson’s conviction and sentence on direct appeal. See State
v. Brian Roberson, No. E2013-00376-CCA-R3-CD, 2014 WL 1017143 (Tenn. Crim. App. Mar. 14, 2014),
perm. app. filed, (May 13, 2014).

                                                    -2-
of blood” coming from the victim’s neck. The victim “appeared to be unconscious” and
“was kind of making a gurgling sound.” Officer Franklin attempted to put pressure on the
victim’s wound but it did not help. The victim’s eyes “were pretty well fixed straight ahead,”
and he “was completely unresponsive.” Officer Franklin testified that there were between
thirty and forty inmates in the area but that when “the fight broke out most of them scattered
and went back to their respective cells.”

        William West testified that he was an inmate at NECX on September 1, 2006, serving
a sentence for an especially aggravated robbery conviction. Mr. West testified that he was
on the upper level of Unit 12 when the victim was killed. Mr. West saw the Defendant
approach the victim and “ask[ed the victim] to apologize for something that had occurred on
the basketball court.” The victim told the Defendant, “B---h, I ain’t apologizing, do what
you’ve got to do.” The victim also told the Defendant that he was “just talking s--t” and
would not do anything. According to Mr. West, the Defendant then went into one of the
cells. Mr. West testified that the Defendant came out of the cell with two other inmates and
that the three men “sprung on” the victim.

        According to Mr. West, one of the inmates punched the victim and “knock[ed] him
to the ground.” Then the Defendant went to the victim’s right and co-defendant Roberson
went to the victim’s left. Co-defendant Roberson “stuck” the victim in his chest, and the
Defendant “stabbed him in the neck.” Mr. West testified that after they stabbed the victim,
the Defendant and co-defendant Roberson went upstairs, walked past him, wrapped the
knives in a shirt, and dropped them into a trash can. Mr. West saw that the Defendant had
a “prison shank” that was “ten to twelve inches long” and “skinny.” Mr. West testified that
the victim was “a rather large man,” loud, and “arrogant.” However, Mr. West testified that
the victim did not have anything in his hands or wrapped around his hands when he was
attacked. Mr. West also testified that the victim did not “yell” or say anything while the
Defendant and the other inmates attacked him.

         Mr. West admitted that he had recently been granted parole, but he claimed that he did
not decide to testify until after the parole decision had been made. Mr. West testified that
the prosecutor did not promise him anything in exchange for his testimony, but the prosecutor
had stated that he would try to get Mr. West released earlier and moved to a different facility
after the trial. Mr. West claimed that he did not agree to testify until a week before the trial
because he was afraid of the Defendant and “his associates” and that he was “putting [his]
life in jeopardy” by testifying. Mr. West admitted that he was talking with another inmate
“about a drug deal” when he witnessed the victim’s murder. Mr. West further admitted that
he had trouble remembering things that were “not relevant” to him because he had “smoked
a lot of pot.”



                                              -3-
        Mr. West admitted on cross-examination that he was a former member of the Aryan
Brotherhood, a white supremacist prison gang. The victim and all of the defendants in this
case were African-Americans. Mr. West also admitted on cross-examination that he had
given a statement to investigators but refused to sign it. Mr. West’s statement did not
mention what the victim had said to the Defendant because, Mr. West claimed, the
investigator never asked him about what the victim said. Mr. West further admitted on cross-
examination that he had written co-defendant Roberson’s attorney and sent him an affidavit
that “totally” contradicted what he testified to at trial. Mr. West claimed that he was lying
in the affidavit and “forged” it to “protect” himself.

         Steve Hannah was also an inmate at NECX on September 1, 2006. Mr. Hannah
refused to testify at trial, so his preliminary hearing testimony was read to the jury. In his
prior testimony, Mr. Hannah testified that he heard the victim call the Defendant a “b---h”
during a basketball game. According to Mr. Hannah, the Defendant and co-defendant
Roberson approached the victim inside the unit and told the victim “he’d better apologize or
. . . there was going to be trouble.” Mr. Hannah testified that the victim told the Defendant
and co-defendant Roberson to “f--k themselves.” The Defendant and co-defendant Roberson
then “walked off.” Mr. Hannah testified that he then saw the Defendant, co-defendant
Roberson, and another inmate “coming down the steps” and that they “started confronting”
the victim. Mr. Hannah testified that there was “a lot of commotion” during the
confrontation.

        Mr. Hannah testified that co-defendant Roberson and the third inmate started
“exchanging blows” with the victim. Mr. Hannah saw co-defendant Roberson “slinging”
something in his hand at the victim. Mr. Hannah also saw the third inmate “stick” the victim
“a few times with something.” The victim tried to back away from the three men, but he fell
down. Mr. Hannah testified that when the victim fell down, the Defendant stabbed the victim
in the neck with a big, “shiny” shank. The victim got up to run away but fell again. When
the victim fell the second time the three men “took off and went the other way.” Mr. Hannah
testified that he did not see a weapon in the victim’s hands and that he did not recall anyone
wearing gloves during the altercation. Mr. Hannah testified that he was not promised
anything in exchange for his testimony and that testifying had caused him “more problems
than it’s worth.”

       Captain Randy Lee testified that on September 1, 2006, he was the shift commander
in charge of Unit 12 at NECX. Capt. Lee testified that shortly after the incident, he went to
the cell the Defendant was being held in and asked the Defendant, “[D]o you know this
inmate’s dead down here?” The Defendant replied, “[Y]eah, I know he’s dead I meant to kill
him.” Correctional officers found two shanks, gloves, a pair of shorts, and a shirt in a trash
can on the upper level of the unit. The gloves were “wool brown gloves” that were “issued

                                             -4-
to inmates for wintertime.” One of the gloves was found “across the blade” of one of the
shanks. Correctional officers also searched the cell belonging to the Defendant and co-
defendant Roberson. A pair of size twelve and a pair of size ten-and-a-half shoes were found
in the cell along with more gloves. It was established at trial that the Defendant wore size
twelve shoes and that co-defendant Roberson wore a size ten-and-a-half.

        The Defendant gave a statement to Tennessee Bureau of Investigation (TBI) Agent
Franklin C. McCauley, Jr., on the night of September 1, 2006. The Defendant told Agent
McCauley that the victim “basically was disrespecting” him during a game of basketball.
The Defendant said that he “kept giving [the victim] chances to apologize, . . . but he
wouldn’t do it.” Instead, the victim “just kept running his mouth.” The Defendant told
Agent McCauley that the victim accidently pushed him during the basketball game but that
he “wasn’t mad about it” until the victim “started talking about what [the Defendant] would
do to him in return.” The Defendant told the victim that he would tell the victim “to his face”
if he had “intended to do anything.”

       The Defendant told Agent McCauley that he believed that the victim “thought all this
was over once [they] went back inside the unit.” Once inside, the Defendant “tried to get
[the victim] to take back what he said.” The victim told the Defendant that all he “ever
talk[ed] about [was] killing somebody every time somebody foul[ed]” him. The Defendant
then asked the victim if he “felt like [the Defendant] was threatening him.” The victim told
the Defendant that he felt threatened. The Defendant then told the victim that he was “not
going to threaten someone and then not do anything about it.” The Defendant told the victim
that “he better start taking care of business and do something about it.” The Defendant told
Agent McCauley that he “stepped off towards [his] cell” on the upper level when the victim
said that he was “going to do something about it.”

        The Defendant told Agent McCauley that, as he was walking to his cell, he saw the
victim walk away from the table they had been sitting at but that he “didn’t pay no [sic]
attention to where he went.” The Defendant further told Agent McCauley that he got his
“shank” from his cell and described it as “a piece of metal about twelve inches long.” When
he came back downstairs, the Defendant saw the victim sitting at the table with “his shirt
wrapped around his right hand.” The Defendant told Agent McCauley that he kept his shank
in his left pocket and covered it with his left hand. As he approached, the victim said
“[W]hat’s up, n----r.” The Defendant responded, “I’m fixing to kill your ass.” The victim
tried to run, the Defendant told him, “[N]----r, there ain’t no running,” and pulled out his
shank.

       The Defendant told Agent McCauley that after he pulled out his shank, he saw that
the victim “had a shank in his left hand.” The Defendant said that the victim “about half

                                              -5-
swung at [him] about waist level, but it was more like [the victim] . . . wanted to scare [him]
with it.” The Defendant said that he grabbed the victim’s hand and took the victim’s shank
away from him. The Defendant told Agent McCauley that he was wearing gloves “to keep
from cutting [his] hands.” The Defendant said that he hit the victim and chased him around
the unit while holding “knives in both hands.” At one point, an inmate tried to stop the
Defendant, and the Defendant “told him to get out of the way because [he] was still going
to kill that n----r.”

        The Defendant told Agent McCauley that he was eventually able to trip the victim and
that he tried to stab the victim in the heart but the victim “balled up on the floor.” The
Defendant stabbed the victim with the victim’s shank, and when the victim turned to move,
the Defendant stabbed the victim in the neck with the twelve-inch shank. The Defendant told
Agent McCauley that when he pulled the shank out of the victim’s neck, “blood squirted out
and [he] jumped back.” The victim tried to run, and the Defendant stabbed him in the
shoulder. The victim then collapsed onto the floor. The Defendant said that he then walked
to the upper level and put his right glove and both shanks in a trash can. The Defendant said
that he hid his left glove and his clothes under his mattress in his cell. The Defendant told
Agent McCauley that co-defendant Roberson “didn’t have anything to do” with the murder.

        Agent McCauley testified that there was a blood trail approximately fifty-two-feet
long from where the victim was stabbed to where he eventually collapsed and died. Agent
McCauley also testified that he did not see any wounds or injuries on the Defendant when
he interviewed him. Jerry Gentry testified that he was the “compliance manager” at NECX
and that he was present when Agent McCauley interviewed the Defendant. Mr. Gentry
testified that the Defendant did not complain about any injuries during the interview. Mr.
Gentry also testified about the NECX’s telephone system. Mr. Gentry explained that all non-
attorney calls made by inmates were recorded. Mr. Gentry further explained that each inmate
used a unique personal identification number (PIN) to make phone calls and were limited to
a list of ten pre-approved phone numbers they could call. The PIN number consisted of an
inmate’s Tennessee Department of Correction identification number and a four digit code.

        Mr. Gentry played for the jury recordings of two calls made on September 7, 2006,
that were made using the Defendant’s PIN. In the first call, the Defendant spoke to a woman
and told her that the victim had been “talking crazy,” pulled a knife on him, and that he took
the victim’s knife and killed him. The woman asked the Defendant if it was self-defense and
if he “got [sic] witnesses.” Later in the call, the Defendant told the woman that the victim
was threatening him and that the victim had pretended to walk away but “started sticking
[him] with that little old knife of his.” The Defendant reiterated that he took the knife from
the victim and killed the victim with his own knife. The woman told the Defendant that he
needed “some witnesses” to say that was what happened. The Defendant told her that there

                                              -6-
were no witnesses because no one was “talking.” The Defendant also stated that he knew
his phone call was being recorded and that his co-defendants “didn’t have nothing [sic] to
do with it.”

       In the second phone call, the Defendant told a different woman that he killed the
victim and that “nobody” helped him do it. The Defendant said that the victim had pushed
him during a game of basketball, that he told the victim not to push him, and that the victim
“kept talking that s--t.” The Defendant also said that the victim was “kind of off.” The
Defendant told the woman that once he and the victim were back inside, he confronted the
victim and that the victim pretended to walk away but pulled out a “little knife” and tried to
stab him. The woman said that the Defendant should have “some more witnesses” because
there were other inmates around. The Defendant responded that “they got a whole lot of
folks saying this and that, you know, hating.”

        The Defendant also said that he did not “give a damn” because he had “double life
plus forty-seven years, talk about doing something to [him, and he was] going to kill them.”
The Defendant told the woman that the victim said that the Defendant would threaten other
inmates but would “never do it.” Once inside, the victim said he wanted to fight the
Defendant and was “talking about what he going to do.” The Defendant said that he told the
victim, “You ready to threaten me and fight me or something, I just want to make sure before
I kill you that that’s what you talking about.” The Defendant said that he walked away, and
when he came back downstairs, the victim pulled a “little knife” on him.

        Doctor Teresa Campbell, an expert in forensic pathology, testified that she performed
an autopsy on the victim’s body. Dr. Campbell determined the cause of death to be multiple
stab wounds. Dr. Campbell identified four stab wounds on the victim’s body. The first was
“in the right neck” and cut the victim’s “right carotid artery causing a lot of bleeding.” The
next was “in the right chest” and cut the victim’s aorta as well as perforated his right lung.
The third was a wound “to the top of the right shoulder which went into the muscle.” The
fourth was “a shallow stab wound in the left upper arm.” Dr. Campbell opined that the
wounds to the victim’s neck and chest “would have been the most immediately fatal.” Dr.
Campbell found that there was no bruising on the victim’s body.

        No fingerprints were found on either of the shanks recovered from the trash can on
the second floor of Unit 12. Brad Everett, a TBI forensic scientist and expert in serology and
DNA identification, testified that he examined several pieces of evidence for this case. Mr.
Everett testified that both of the shanks had the victim’s blood and DNA on them. The glove
found in the trash can along with the shanks also had the victim’s blood and DNA on it. Mr.
Everett testified that he found traces of the Defendant’s DNA inside the glove. The pair of
shorts found in the trash can also had the victim’s blood and DNA. Mr. Everett also testified

                                             -7-
that the glove and pair of size twelve tennis shoes found in the Defendant’s cell both had the
victim’s blood and DNA on them.

      Based upon the foregoing evidence, the jury convicted the Defendant of first degree
premeditated murder. The Defendant filed a timely motion for new trial, which the trial court
denied. This appeal followed.

                                         ANALYSIS

                                    I. Motion to Suppress

        The Defendant contends that the trial court erred in denying his motion to suppress
his statement given to Agent McCauley. The Defendant argues that he “made an
unequivocal request for an attorney before making . . . the statement.” The Defendant also
argues that Agent McCauley tricked him into signing a waiver of rights form. The State
responds that the Defendant has waived this issue by failing to include it in his motion for
new trial and that we should limit our review to plain error. However, the Defendant raised
this issue in a timely filed amended motion for new trial; therefore, we will address the issue
on its merits.

        On August 18, 2011, the trial court held a hearing on the Defendant’s motion to
suppress at which Agent McCauley, Mr. Gentry, and the Defendant testified. Agent
McCauley testified that he was told by Mr. Gentry that the Defendant wanted to speak with
him. Agent McCauley testified that once he was in the interview room with the Defendant,
he “went immediately into the Miranda warnings to let [the Defendant] know he did not have
to talk unless he wanted to.” Agent McCauley was “[a]bsolutely” sure he “went through [the
Defendant’s] Miranda rights before [the Defendant] gave his statement.”

        Agent McCauley testified that he “read every word with” the Defendant of the TBI’s
waiver of rights form prior to the Defendant’s statement. According to Agent McCauley, the
Defendant told him that he understood his rights and signed the waiver form. Agent
McCauley testified that he did not use an audio recorder, so he wrote the Defendant’s
statement down and then reviewed it with the Defendant. Agent McCauley further testified
that the Defendant signed the TBI’s “sworn statement form,” initialed the top and bottom of
each page of the statement as well as any corrections in the document, and signed the last
page of the statement. According to Agent McCauley, the Defendant “wanted to tell [him]
his story.” Agent McCauley testified that the Defendant never indicated that he did not want
to speak with him or that he wanted an attorney.




                                              -8-
        Mr. Gentry testified that he was present when Agent McCauley interviewed the
Defendant. Mr. Gentry testified that the first thing Agent McCauley did was go over the
Defendant’s Miranda rights. According to Mr. Gentry, Agent McCauley reviewed the rights
waiver form with the Defendant, and the Defendant signed the form. Mr. Gentry testified
that the Defendant never indicated that he did not want to speak with Agent McCauley or that
he wanted an attorney.

        The Defendant testified that he agreed to speak to Agent McCauley about “a homicide
that occurred on the compound.” According to the Defendant, Agent McCauley read him
the waiver of rights form. The Defendant told Agent McCauley that he knew his rights but
that he did not sign the form “just then.” The Defendant testified that Agent McCauley then
“pulled out another form with TBI on the top of it” and reviewed it with him. According to
the Defendant, when Agent McCauley asked him to sign the forms, he told Agent McCauley
he could not “sign that without no [sic] lawyer here if [they were] going to be talking about
this homicide.”

       The Defendant claimed that Agent McCauley told him that he did not need a lawyer
because he was not being arrested. The Defendant testified that he asked Agent McCauley
when he would get a lawyer and that Agent McCauley told him one would be appointed
when he was charged. The Defendant claimed that he again refused to sign the forms.
According to the Defendant, Agent McCauley then said that he would just go over what he
had heard about the murder and that the Defendant could correct him “if something [was]
wrong.” The Defendant testified that Agent McCauley pulled out an audio recorder and
recorded the statement. The Defendant further testified that Agent McCauley tricked him
into signing and initialing his statement as well as the waiver of rights form after the
interview.

       At the conclusion of the hearing, the trial court denied the Defendant’s motion to
suppress. The trial court accredited the testimony of Agent McCauley and Mr. Gentry over
that of the Defendant. The trial court stated that significant portions of the statement
contained information that only the Defendant could have known; therefore, he did not
believe the Defendant’s claim that Agent McCauley had fabricated the statement. The trial
court also concluded that Agent McCauley had reviewed the Defendant’s rights with him
before the statement and that the Defendant had voluntarily waived those rights. The trial
court stated that the Defendant knew “about these rights” and had “done that before.”

       On appellate review of suppression issues, the prevailing party “is entitled to the
strongest legitimate view of the evidence adduced at the suppression hearing as well as all
reasonable and legitimate inferences that may be drawn from that evidence.” State v. Talley,
307 S.W.3d 723, 729 (Tenn. 2010) (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn.

                                             -9-
1996)). Questions about “the assessment of witness credibility, the weight and value of
evidence, and the resolution of evidentiary conflicts are entrusted to the trial court” as the
trier of fact. State v. Meeks, 262 S.W.3d 710, 722 (Tenn. 2008). When the trial court
“makes findings of fact in the course of ruling upon a motion to suppress, those findings are
binding on appeal unless the evidence in the record preponderates against them.” Id.
Additionally, a trial court’s conclusions of law along with its application of the law to the
facts are reviewed de novo without any presumption of correctness. Id.

        A defendant’s statements “made during the course of custodial police interrogation
are inadmissible as evidence in a criminal case unless the State establishes that the defendant
was advised of certain constitutional rights and waived those rights.” State v. Anderson, 937
S.W.2d 851, 853 (Tenn. 1996) (citing Miranda v. Arizona, 384 U.S. 436, 444 (1966)).
Pursuant to Miranda, warnings must be provided “to an accused when the accused is in
custody and is subjected to interrogation or its functional equivalent.” State v. Sawyer, 156
S.W.3d 531, 534 (Tenn. 2005) (citing Rhode Island v. Innis, 446 U.S. 291, 298 (1980)). It
is clear from the record that the Defendant was in custody and subjected to interrogation by
Agent McCauley.

        There is no legal dispute as to whether the Miranda warnings were required before
Agent McCauley interviewed the Defendant. Instead, the parties dispute whether the
warnings were actually given and whether the Defendant waived his constitutional rights.
The trial court heard testimony from Agent McCauley and Mr. Gentry that Agent McCauley
reviewed the Miranda rights with the Defendant and that the Defendant waived his rights.
Additionally, the Defendant signed a waiver of rights form, a “sworn statement” form, and
signed and initialed the statement written by Agent McCauley. The trial court chose to
accredit this evidence over the Defendant’s testimony to the contrary. It was the province
of the trial court to judge the credibility of the witnesses and weigh the evidence. As the
evidence in the record does not preponderate against the trial court’s findings, we will not
disturb them on appeal. Accordingly, we conclude that the trial court did not err in denying
the Defendant’s motion to suppress.

                              II. Dismissal of the Presentment

       The Defendant contends that the trial court erred in denying his motion to dismiss the
presentment against him. The Defendant argues that the trial court lost jurisdiction when it
“remanded” the case to the Johnson County General Sessions Court for a preliminary
hearing. The State responds that the trial court was not required to grant the Defendant a
preliminary hearing at that stage of the proceedings and was merely accommodating the
Defendant’s request for a preliminary hearing to use as a “tool for discovery” rather than
using the hearing to determine probable cause. The State concludes that the trial court’s

                                             -10-
actions did not terminate its jurisdiction and necessitate a new indictment or presentment as
the Defendant argues.

       On April 3, 2007, the Johnson County Grand Jury returned a presentment charging
the Defendant with first degree premeditated murder. There is no evidence in the record that
the Defendant was arrested prior to the presentment being issued and the record does not
contain an arraignment order. The Defendant filed a motion requesting a preliminary hearing
on July 30, 2007, and an order sending the case to the Johnson County General Sessions
Court for a preliminary hearing was filed on October 26, 2007. On March 19, 2008, a
preliminary hearing was held in the general sessions court. A transcript of the preliminary
hearing was not included in the record on appeal.

       The Defendant filed a motion to dismiss the presentment on August 19, 2009, raising
the same arguments he now raises on appeal. The trial court denied the Defendant’s motion
during the suppression hearing discussed above. The trial court stated that the preliminary
hearing was done “to accommodate [the Defendant] and nothing more.” The issue was
raised again during the trial. The trial court told the Defendant that it “didn’t have to give
[him] a preliminary hearing” but that it did so for his benefit and “as a tool for discovery.”
The trial court stated that the preliminary hearing was “not in essence for probable cause”
because the presentment “was already here and it was good.” The trial court reiterated that
the presentment “was never dismissed.”

       The Defendant relies upon Tennessee Rule of Criminal Procedure 5.1(b) to support
his argument, which states as follows:

       When the magistrate at a preliminary examination determines from the
       evidence that an offense has been committed and there is probable cause to
       believe that the defendant committed it, the magistrate shall bind the defendant
       over to the grand jury and either release the defendant pursuant to applicable
       law or commit the defendant to jail by a written order.

Based upon Rule 5.1(b), the Defendant argues that the presentment against him should have
been dismissed and his case bound over to the grand jury at the conclusion of the preliminary
hearing.

       However, when a grand jury returns a presentment it has “found probable cause for
believing that the defendant committed the offenses charged therein.” State v. Hudson, 487
S.W.2d 672, 674 (Tenn. Crim. App. 1972). Indeed, the “only function of the [g]rand [j]ury
with reference to offenses and alleged offenses it investigates is to determine the question



                                             -11-
of probable cause.” Id. Similarly, “the only purpose of a preliminary hearing is to determine
whether there is probable cause to believe the accused committed the offense charged.” Id.

       This court has previously held as follows:

       [T]o permit a preliminary hearing and a redetermination of the question of
       probable cause after return of an indictment or presentment would be
       intolerable. If the magistrate or general sessions judge found probable cause
       it would be an idle gesture adding nothing to the validity or strength of the
       indictment or presentment. On the other hand, a finding of no probable cause
       in such a preliminary hearing would not and could not invalidate and vacate
       the prior presentment . . . and discharge the accused. The futility of such a
       procedure is plain.

Id. at 676.

        Here, the preliminary hearing was held almost one year after the grand jury returned
the presentment against the Defendant. Because the grand jury had already determined that
there was probable cause to charge the Defendant, there was no need for a preliminary
hearing to readdress the issue. As such, Rule 5.1(b), which contemplates the preliminary
hearing occurring before the grand jury issues a presentment or indictment, was not
applicable to the proceedings below.

        We do note that Tennessee Rule of Criminal Procedure 5(e) provides that “[a]ny
defendant arrested or served with a criminal summons prior to indictment or presentment for
a misdemeanor or felony . . . is entitled to a preliminary hearing.” Rule 5(e) also provides
that if an indictment or presentment is returned against a defendant who after arrest has not
waived his right to a preliminary hearing before a preliminary hearing is held, “the circuit or
criminal court shall dismiss the indictment or presentment on motion of the defendant filed
not more than thirty days from the arraignment on the indictment or presentment.”
(Emphasis added).

        However, the Defendant was already incarcerated at the time of the offense and the
record contains no proof that the Defendant was arrested prior to the presentment being
issued. Furthermore, there is no evidence in the record that the Defendant requested a
preliminary hearing within thirty days of his arraignment or that either the State or the trial
court failed to act in good faith to comply with Rule 5(e). See Moore v. State, 578 S.W.2d
78, 82 (Tenn. 1979) (holding that the thirty-day limitation is tolled when either the State or
the trial court fail to act in good faith in complying with the statutory precursor to Rule 5(e)).



                                               -12-
As such, Rule 5(e) did not apply to the circumstances of this case. Accordingly, we conclude
that this issue is without merit.

                          III. Motion to Remove Appointed Counsel

        The Defendant contends that the trial court erred in denying his pro se motion to
remove his appointed trial counsel. The Defendant argues that trial counsel was ineffective
for failing to seek an interlocutory appeal of the trial court’s denial of his motion to suppress
his statement to Agent McCauley, failing to file requested pretrial motions, and failing to
investigate possible witnesses. The State responds that the Defendant’s motion was an
attempt to delay the trial. The State further responds that the trial court considered the
Defendant’s motion and “found that there was no reason to remove counsel from the
[D]efendant’s case.”

       The Defendant filed a pro se motion to remove his appointed trial counsel on the first
day of the trial. The trial court addressed the Defendant’s motion at the start of the second
day of the trial. Trial counsel informed the trial court that he attempted to meet with the
Defendant a week before trial but was informed by the prison guards that the Defendant had
“fired” him.

       The Defendant complained that trial counsel refused his request to file an
interlocutory appeal regarding the trial court’s denial of his motion to suppress. The trial
court informed the Defendant that a request for an interlocutory appeal would have been
denied. The Defendant also complained that trial counsel refused his request to file a motion
to have the trial judge recuse himself. Trial counsel stated that he had researched the issue
and felt that there was no legal basis for the motion. The Defendant made no arguments
regarding his claim that trial counsel failed to investigate potential witnesses.

       The trial court stated that the “last indication” it had from the Defendant was that
“there was no problem with [trial counsel’s] representation.” The trial court concluded that
the Defendant’s refusal to speak or cooperate with trial counsel as well as filing the motion
to have him removed the first day of the trial were “delay tactic[s].” The trial court further
concluded that trial counsel was “a good lawyer” and had spent a significant amount of time
preparing for the trial. The Defendant stated at the conclusion of the hearing that trial
counsel “seem[ed] like a good lawyer.”

        Both the United States and the Tennessee Constitutions guarantee an indigent criminal
defendant the right to assistance of counsel at trial. U.S. Const. amend VI; Tenn. Const. art.
I, § 9. However, this right “does not include the right to appointment of counsel of choice,
or to special rapport, confidence, or even a meaningful relationship with appointed counsel.”

                                              -13-
State v. Carruthers, 35 S.W.3d 516, 546 (Tenn. 2000). Put another way, the “essential aim”
of the right to counsel “is to guarantee an effective advocate, not counsel preferred by the
defendant.” Id.

       To that end, trial courts have wide discretion regarding the appointment and relief of
counsel for indigent defendants, and a trial court’s decision in such a matter “will not be set
aside on appeal unless it is shown that there was a plain abuse of that discretion.” State v.
Rubio, 746 S.W.2d 732, 737 (Tenn. Crim. App. 1987). To be successful on a motion to
remove counsel, a defendant must show that “(a) the representation being furnished by
counsel is ineffective, inadequate, and falls below the range of competency expected of
defense counsel in criminal prosecutions, (b) the accused and appointed counsel have become
embroiled in an irreconcilable conflict, or (c) there had been a complete breakdown in
communications between them.” State v. Gilmore, 823 S.W.2d 566, 568-69 (Tenn. Crim.
App. 1991).

       A trial court “may deny a request for substitution [of counsel] made on the eve of trial
or the morning of the trial absent a showing of good cause.” Gilmore, 823 S.W.2d at 569
(internal footnotes omitted). Here, the Defendant waited until the first day of trial to file his
motion to remove appointed trial counsel. Absent his refusal to speak to trial counsel the
week before trial, there is no evidence in the record to demonstrate that trial counsel and the
Defendant were embroiled in an irreconcilable conflict or that there had been a complete
breakdown in their communications. In fact, the record reflects that the Defendant actively
participated in his defense and communicated with trial counsel both before and after the trial
court’s denial of his motion.

        With respect to the Defendant’s claims that trial counsel was ineffective, we note that
interlocutory appeals “to review pretrial orders or rulings are generally ‘disfavored,’
especially in criminal cases.” Reid v. State, 197 S.W.3d 694, 699 (Tenn. 2006). In light of
our above discussion of the Defendant’s suppression issue, the trial court was correct that the
Defendant failed to meet the criteria for interlocutory review. See Tenn. R. App. P. 9. As
for the Defendant’s remaining claims, trial counsel stated that he did not believe there was
a legal basis for the Defendant’s requested motion to recuse the trial judge, and the
Defendant presented no evidence regarding his claim that trial counsel failed to investigate
potential witnesses. As such, we agree with the trial court’s assessment that trial counsel was
effective and that the Defendant’s motion was ultimately a delay tactic. Accordingly, we
affirm the trial court’s denial of the Defendant’s motion to remove appointed trial counsel.


                   IV. Disclosure of Defendant’s Incriminating Statement



                                              -14-
       The Defendant contends that the State failed to disclose an incriminating statement
made by the Defendant to Capt. Lee. The Defendant argues that defense counsel was not
informed “until moments before [Capt. Lee] was to be called to the stand” that Capt. Lee
would testify that the Defendant stated he meant to kill the victim. The Defendant argues
that the State’s failure to disclose the statement violated various procedural rules and
prejudiced his defense. The State responds by arguing that it was not required to disclose
Capt. Lee’s statement and that the Defendant has waived this issue by failing to
contemporaneously object to the testimony. Following our review, we determine that the
record clearly belies the Defendant’s assertion that defense counsel was not informed of the
incriminating statement “until moments before” Capt. Lee testified.

       Capt. Lee testified at the December 12, 2011 trial that he asked the Defendant, “[D]o
you know this inmate’s dead down here” and that the Defendant replied, “[Y]eah, I know
he’s dead I meant to kill him.” Prior to the start of the suppression hearing on August 18,
2011, defense counsel stated that he had filed a motion for the State to provide him “with
evidence of any other statements that might have been made” by the Defendant. The trial
court asked the prosecutor if he was aware of any other statements by the Defendant. The
prosecutor responded that he had informed defense counsel that morning that a prison officer
had approached the Defendant after the murder and asked him “what’s going on” and that
the Defendant had said “something inculpatory very briefly.” The trial court asked defense
counsel if he had any “question about that,” and defense counsel responded that he did not.

       Just before Capt. Lee was called to testify, defense counsel told the trial court that
Capt. Lee was “going to testify to something that [the Defendant] said” and objected to Capt.
Lee testifying because he had not had a chance to interview him. Defense counsel explained
that Capt. Lee had been unavailable because he had “knee surgery” prior to trial. The trial
court stated that it would call a recess to allow defense counsel to interview Capt. Lee. At
the conclusion of the recess, the trial court asked defense counsel if he was ready, and
defense counsel responded that he was. Capt. Lee then testified as to the Defendant’s
incriminating statement, and the Defendant made no objection to the testimony.

       On cross-examination, defense counsel asked Capt. Lee if he had spoken to the
Defendant about “what the argument [with the victim] was about.” Capt. Lee responded that
he and another prison officer had spoken with the Defendant about that. At that point,
defense counsel objected because he “didn’t know [it] was coming” and that the fact Capt.
Lee had spoken to the Defendant about his argument with the victim “wasn’t on the witness
list.” The trial court stated that Capt. Lee was on the witness list, and defense counsel
responded, “just for that one comment that he overheard.” Defense counsel then complained
that Capt. Lee “didn’t say anything about this” during their conversation in the hallway. The



                                            -15-
trial court advised defense counsel to “[j]ust stay away from that” and then instructed the jury
to disregard the last question and response.

         It is clear from the record that defense counsel had been informed four months prior
to the trial that Capt. Lee was going to testify about the Defendant’s incriminating statement.
Defense counsel repeatedly stated that he was aware Capt. Lee was going to testify about
“something [the Defendant] said” and made no objection to Capt. Lee’s testimony about the
statement. It was not until the motion for new trial that defense counsel claimed that he
believed that Capt. Lee was to testify about a chain of custody issue and that he had not been
informed about the Defendant’s incriminating statement until just before Capt. Lee testified.
Defense counsel claimed at the motion for new trial hearing that he had objected to Capt.
Lee’s testimony because he had not been informed about the content of Capt. Lee’s
testimony.

       However, the record belies these assertions. Defense counsel did not object to the
Defendant’s incriminating statement. Rather, he was not informed about and objected to
Capt. Lee’s possible testimony regarding another matter, a conversation Capt. Lee had with
the Defendant regarding what the Defendant’s argument with the victim was about. There
were no violations of any procedural rules because the State disclosed the Defendant’s
statement well before trial and defense counsel was given an opportunity to interview Capt.
Lee before he testified. Furthermore, the Defendant made no objection to Capt. Lee’s
testimony regarding his incriminating statement. See Tenn. R. App. P. 36(a) (stating that
“[n]othing in this rule shall be construed as requiring relief to be granted to a party
responsible for an error or who failed to take whatever action was reasonably available to
prevent or nullify the harmful effect of an error”). Accordingly, we conclude that this issue
is devoid of any merit.

                            V. Admission of Prison Phone Calls

        The Defendant contends that the trial court erred in admitting audio recordings of two
phone calls he made while in prison. The Defendant argues that the recordings were not
properly authenticated because no one identified his voice on the recordings. The Defendant
also argues that the recordings were inadmissible because the State failed to provide notice
of its intent to use the recordings. The Defendant further argues that a statement on the
recordings that there should be witnesses to support his claim of self-defense improperly
shifted the burden of proof onto the Defendant. Finally, the Defendant argues that his
statement that he was serving “double life plus forty-seven years” was impermissible
evidence of prior criminal acts.




                                              -16-
        The State responds that the recordings were properly authenticated. The State also
responds that the Defendant was provided with copies of the audio recordings almost a
month before the trial began and that the State provided him with notice of its intent to use
the recordings after the prosecutor had reviewed them. The State further responds that the
Defendant has waived our review regarding his claim that a comment on the recordings
shifted the burden of proof because the Defendant did not raise this objection at trial.
Finally, the State responds that the Defendant’s statement regarding his sentence of “double
life plus forty-seven years” was admissible.

                                       A. Authentication

       Tennessee Rule of Evidence 901(a) provides that “[t]he requirement of authentication
or identification as a condition precedent to admissibility is satisfied by evidence sufficient
to the court to support a finding by the trier of fact that the matter in question is what its
proponent claims.” Subsection (b) of Rule 901 provides a list “[b]y way of illustration only,
and not by way of limitation” of examples of authentication which would satisfy the rule.
One of these is “[i]dentification of a voice . . . by opinion based upon hearing the voice at any
time under circumstances connecting it with the alleged speaker.” Tenn. R. Evid. 901(b)(5).
However, that is not the only means by which an audio recording of a phone call may be
authenticated.

        In State v. Hinton, 42 S.W.3d 113, 127 (Tenn. Crim. App. 2000), a panel of this court
held that an audio recording of a 911 phone call had been properly authenticated when the
custodian of the recording explained the process by which the recording was “processed and
retrieved,” stated the time and date of the phone call, and the address associated with the
phone number from which the phone call originated. Here, Mr. Gentry, the “compliance
manager” at NECX, testified about NECX’s telephone system and the process for recording
inmate phone calls. Mr. Gentry explained that each inmate had an unique PIN used to make
calls to a pre-approved list of phone numbers. Mr. Gentry testified that the phone calls at
issue were made using the Defendant’s PIN. Accordingly, we conclude that the audio
recordings were properly authenticated pursuant to Rule 901.

                            B. Disclosure of Intent to Use at Trial

       Prior to trial, the Defendant filed a motion in limine to exclude the audio recordings
because the State did not give him notice of its intent to use the recordings until four days
before the trial was scheduled to begin. The Defendant did not request a continuance to
review the recordings but, rather, requested that the trial court exclude them due to their late
disclosure. It was determined at the motion for new trial hearing that copies of the
recordings were given to defense counsel pursuant to a court order on November 18, 2011,

                                              -17-
almost a month before the trial began but that the State did not provide notice of its intent to
use the recordings until four days before the trial began. At the motion for new trial hearing,
the prosecutor stated that he got a copy of the recordings on the same day as defense counsel
and that he did not listen to them until the week before trial. The prosecutor stated that once
he listened to the recordings, he “immediately” notified defense counsel of his intent to use
them at trial.

         Tennessee Rule of Criminal Procedure 12(d)(2) requires that, upon a defendant’s
request, the State will provide the defendant notice of its “intent to use (in evidence in chief
at trial) any evidence that the defendant may be entitled to discover under Rule 16.” The
purpose of Rule 12(d)(2) “is to afford the accused an opportunity to suppress any evidence
that (a) the State intends to use in its case-in-chief and (b) is discoverable pursuant to Rule
16.” State v. Fredrick Arnaz Miller, No. E2005-01583-CCA-R3-CD, 2006 WL 2633211, at
*15 (Tenn. Crim. App. Sept. 14, 2006), perm. app. denied, (Tenn. Jan. 29, 2007). Rule
12(d)(2) “contemplates that the State will provide the defendant with specific information
concerning the evidence.” Id.

       The exclusion of evidence is generally “a drastic remedy and should not be
implemented unless there is no other reasonable alternative.” Miller, 2006 WL 2633211 at
*15. “In considering discovery violations, the important inquiry is what prejudice has
resulted from the discovery violation, not simply the prejudicial effect the evidence,
otherwise admissible, has on the issue of a defendant’s guilt.” Id.

        The State and the Defendant received the audio recordings at the same time,
November 18, 2011. This was approximately a month before the trial was to begin. The
prosecutor stated that he did not listen to the recordings until four days before trial. After
listening to the recordings, he notified defense counsel of his intent to use them at trial. As
such, the Defendant had a copy of the recordings well in advance of trial and was informed
of the State’s intent to use them as soon as the prosecutor made his decision. Additionally,
the Defendant did not request a continuance and has not shown any evidence of prejudice
resulting from the timing of the notice. Accordingly, we conclude that this issue is without
merit.

                               C. Shifting the Burden of Proof

       The Defendant argues that statements by one of the women on the recordings that
there should be witnesses to support his claim of self-defense improperly shifted the burden
of proof onto him. However, the Defendant did not raise this argument in a
contemporaneous objection at trial. Therefore, the Defendant has waived our review of this
issue. See Tenn. R. Evid. 103(a)(1) (stating that error “may not be predicated upon a ruling

                                              -18-
which admits . . . evidence unless a substantial right of the party is affected” and “a timely
objection . . . appears of record, stating the specific ground of objection”).

                                D. Evidence of Prior Crimes

        Evidence of other crimes, wrongs, or acts is not admissible to prove the character of
a person in order to show that person’s actions were in conformity with the character trait.
Tenn. R. Evid. 404(b). This rule “is based on the recognition that such evidence easily
results in a jury improperly convicting a defendant for his or her bad character or apparent
propensity or disposition to commit a crime regardless of the strength of the evidence
concerning the offense on trial.” State v. Rickman, 876 S.W.2d 824, 828 (Tenn. 1994)
(citing Anderson v. State, 56 S.W.2d 731 (Tenn. 1933)). The danger of a jury improperly
convicting a defendant based on their character rather than the evidence presented at trial
“particularly exists when the conduct or acts are similar to the crimes on trial.” Id. (citing
State v. Parton, 694 S.W.2d 299, 303 (Tenn. 1985)).

        Accordingly, Rule 404(b) is generally one of exclusion, but exceptions to the rule may
occur when the evidence of the otherwise inadmissible conduct is offered to prove the motive
of the defendant, identity, intent, the absence of mistake or accident, opportunity, or a
common scheme or plan. State v. Tolliver, 117 S.W.3d 216, 230 (Tenn. 2003); State v.
McCary, 119 S.W.3d 226, 243 (Tenn. Crim. App. 2003). In addition to these exceptions,
evidence of other acts may be admitted to provide the jury with necessary contextual
background. State v. Gilliland, 22 S.W.3d 266, 272 (Tenn. 2000); see also N EIL P. C OHEN
ET AL., T ENNESSEE L AW OF E VIDENCE § 4.04[13] (6th ed. 2011) (evidence admissible to tell
the “complete story”).

        Rule 404(b) requires the court to hold a jury-out hearing regarding the admissibility
of specific instances of conduct “upon request.” Tenn. R. Evid. 404(b)(1). In order to
determine the admissibility of a prior bad act, the trial court should consider the following
three factors: (1) whether a material issue other than conduct conforming with a character
trait exists supporting admission of the prior act; (2) whether proof of the prior act is clear
and convincing; and (3) whether the probative value of the evidence is not outweighed by
the danger of unfair prejudice. Tenn. R. Evid. 404(b)(2)-(4). If these three thresholds are
met, the evidence may be admitted. We review a trial court’s ruling on evidentiary matters
under Rule 404(b) for abuse of discretion, provided the trial court has substantially complied
with the procedural prerequisites of the rule. State v. DuBose, 953 S.W.2d 649, 652 (Tenn.
1997).

      Prior to trial, the Defendant filed a motion for notice of all possible Rule 404(b)
evidence and requesting a hearing regarding any such evidence. The Defendant also filed

                                             -19-
a pretrial motion objecting to the admission of the audio recordings on the grounds that his
statement about having “double life plus forty-seven years” was “inadmissible and
extraordinarily prejudicial.” The trial court did not hold a jury-out hearing regarding the
admissibility of the statement despite the Defendant’s pretrial request. As such, the trial
court’s decision is not afforded the deference of the abuse of discretion standard of review.
See DuBose, 953 S.W.2d at 652.

        There was no material issue other than conduct conforming with a character trait to
support admission of the Defendant’s statement that he was serving a sentence of “double
life plus forty-seven years.” While other statements in the record phone conversations could
be viewed as evidence of the Defendant’s intent and premeditation to kill the victim, the
statement regarding his sentence served no other purpose than to inform the jury that the
Defendant was serving three lengthy sentences. We agree with the Defendant’s argument
that the jury could easily extrapolate from his statement that he had previously been
convicted of murder. Therefore, any probative value of the statement was outweighed by the
danger of unfair prejudice. Accordingly, we conclude that it was error to admit the
Defendant’s statement that he was serving “double life plus forty-seven years.”

        However, this does not end our inquiry. The Tennessee Rules of Appellate Procedure
provide for harmless error review in such cases. See Tenn. R. App. P. 36(b). Errors in the
admission of evidence are typically considered non-constitutional. State v. Rodriguez, 254
S.W.3d 361, 375 (Tenn. 2008). As such, “Tennessee law places the burden on the defendant
who is seeking to invalidate his or her conviction to demonstrate that the error ‘more
probably than not affected the judgment or would result in prejudice to the judicial process.’”
Id. at 372 (quoting Tenn. R. App. P. 36(b)). “[T]he line between harmless and prejudicial
error is in direct proportion to the degree . . . by which proof exceeds the standard required
to convict.” State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999). As will be discussed in detail
below, the evidence was overwhelming that the Defendant not only killed the victim but did
so with premeditation. Accordingly, we conclude that the trial court’s error in admitting the
Defendant’s statement regarding his sentence was harmless.

                           VI. Admission of Autopsy Photograph

        The Defendant contends that the trial court erred in admitting an autopsy photograph
of the victim. The Defendant argues that the photograph was not relevant and that the
probative value of the evidence was substantially outweighed by the danger of unfair
prejudice. The State responds that the Defendant has waived our review of this issue by
failing to object to the admission of the photograph.




                                             -20-
        Prior to trial, the Defendant filed a motion “to prohibit display of photographs of [the]
victim either before or after death.” At the suppression hearing, defense counsel stated that
he and the prosecutor could “generally [] come to some agreement concerning that.” The
trial court instructed the State and the Defendant to “look at” the photographs and to let it
“know which ones [they could not] agree on . . . unless [they got] them all agreed to.” The
trial court stated that it would address the issue again if the parties could not come to an
agreement. In its order addressing the Defendant’s pretrial motions, the trial court stated that
the Defendant’s motion was “hereby reserved and it is requested that the motion be re-raised
prior to trial.”

       During Dr. Campbell’s testimony at trial, the State introduced a photograph from the
victim’s autopsy. The photograph was of the victim’s upper body and showed the stab
wounds to his neck and chest. When presenting the photograph to Dr. Campbell, the
prosecutor stated that he had “shown [it] to defense counsel previously.” The Defendant
made no objection to the photograph’s admission or its publication to the jury.

        Tennessee Rule of Evidence 103(a)(1) provides that error “may not be predicated
upon a ruling which admits . . . evidence unless a substantial right of the party is affected”
and “a timely objection . . . appears of record, stating the specific ground of objection.” Prior
to trial, the Defendant filed a blanket objection to all photographs of the victim. At the
suppression hearing, defense counsel told the trial court that he was close to an agreement
with the prosecutor on the issue. The trial court instructed the parties to attempt to come to
an agreement and to raise the issue again if they could not. The issue was not raised again,
and the Defendant made no objection to the admission of the photograph during Dr.
Campbell’s testimony. Based upon the foregoing, we conclude that the Defendant has
waived our review of this issue by failing to raise a contemporaneous objection to the
photograph.

                VII. Unavailable Declarant Exception to the Hearsay Rule

       The Defendant contends that the trial court erred in determining that Mr. Hannah was
an unavailable declarant and allowing his preliminary hearing testimony to be read to the
jury. The Defendant argues that Mr. Hannah was not unavailable to testify during the trial.
The Defendant further argues that the use of Mr. Hannah’s preliminary hearing testimony
violated his Sixth Amendment right to confrontation because the “motive for cross-
examination [at trial] was vividly different from the preliminary hearing, which was focused
solely on discovery.” The State responds that the trial court properly declared Mr. Hannah
to be unavailable. The State further responds that this court has previously rejected the
Defendant’s argument that the motive to cross-examine witnesses differs between a
preliminary hearing and a trial.

                                              -21-
        The State called Mr. Hannah to testify at trial. Mr. Hannah stated that he had spoken
to the prosecutor the week before trial and informed him that he did not want to testify. Mr.
Hannah told the trial court that he “was brought [there] against [his] will to testify,” that the
prosecutor had “no regard for [his] or [his] family’s life,” and that he wanted to “recant any
statement or testimony” he had given “in the past.” Mr. Hannah then told the trial court that
he wished to “plead the Fifth” and refused to answer any questions. The trial court informed
Mr. Hannah that his Fifth Amendment right against self-incrimination only applied when his
testimony could implicate him in a crime.

        The trial court then asked Mr. Hannah if he would testify if it ordered him to do so.
Mr. Hannah responded, “You can lock me up and you can have me after these twenty-five
years I’ve got to do.” The trial court ordered Mr. Hannah to testify and warned him that if
he did not it would find him in contempt of court and add ten days to his sentence. Mr.
Hannah again refused to testify. The trial court found Mr. Hannah to be in contempt of court
and sentenced him to ten days for the contempt. All three of the defendants objected to the
use of Mr. Hannah’s preliminary hearing testimony. The trial court overruled the objections,
but it did allow the defendants to attempt to cross-examine Mr. Hannah. Mr. Hannah refused
to answer their questions.

        “Hearsay” is defined as “a statement other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
Tenn. R. Evid. 801(c). A “statement” is “(1) an oral or written assertion or (2) nonverbal
conduct of a person if it is intended by the person as an assertion.” Tenn. R. Evid. 801(a).
Hearsay is not admissible except as allowed by the rules of evidence or other applicable law.
Tenn. R. Evid. 802. One of these exceptions allows for the use of former testimony given
by an unavailable declarant. Tenn. R. Evid. 804(b)(1). The definition of “unavailability”
includes situations where the declarant “persists in refusing to testify concerning the subject
matter of the declarant’s statement despite an order of the court to do so.” Tenn. R. Evid.
804(a)(2). Here, Mr. Hannah was clearly an unavailable declarant as he refused to testify
despite the trial court’s order to do so.

        With respect to the Defendant’s argument that he did not have a similar motive to
cross-examine Mr. Hannah at the preliminary hearing, we note that this exact argument
regarding Mr. Hannah’s preliminary hearing testimony was made by co-defendant Roberson
in his direct appeal to this court. State v. Brian Roberson, No. E2013-00376-CCA-R3-CD,
2014 WL 1017143, at *6-7 (Tenn. Crim. App. Mar. 14, 2014). In that opinion, a panel of
this court held that the motive for cross-examining Mr. Hannah at the preliminary hearing
was similar to the motive for cross-examining him at trial, “to negate [co-defendant
Roberson’s] culpability for the offense charged.” Id. at *7. We agree with and adopt the



                                               -22-
conclusions made by this court in that opinion. Accordingly, we conclude that the Defendant
is not entitled to relief on this issue.

                             VIII. Sufficiency of the Evidence

        The Defendant contends that the evidence was insufficient to sustain his conviction
for first degree premeditated murder. The Defendant argues that the State failed to prove the
element of premeditation. The Defendant also argues that the evidence established that he
acted in self-defense. The State responds that the evidence was sufficient to establish the
element of premeditation and that the jury was properly charged and rejected the Defendant’s
claim of self-defense.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor of
the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely upon
conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d 125, 129
(Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s proof be
uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Put
another way, the State is not burdened with “an affirmative duty to rule out every hypothesis
except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 326.

       The following standard “applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). Our supreme court
has held that circumstantial evidence is as probative as direct evidence. State v. Dorantes,
331 S.W.3d 370, 379-81 (Tenn. 2011). In doing so, the supreme court rejected the previous
standard which “required the State to prove facts and circumstances so strong and cogent as
to exclude every other reasonable hypothesis save the guilt of the defendant, and that beyond

                                            -23-
a reasonable doubt.” Id. at 380 (quoting State v. Crawford, 470 S.W.2d 610, 612 (Tenn.
1971)) (quotation marks omitted).4

        Instead, “direct and circumstantial evidence should be treated the same when
weighing the sufficiency of such evidence.” Dorantes, 331 S.W.3d at 381. The reason for
this is because with both direct and circumstantial evidence, “a jury is asked to weigh the
chances that the evidence correctly points to guilt against the possibility of inaccuracy or
ambiguous inference . . . [and] [i]f the jury is convinced beyond a reasonable doubt, we can
require no more.” Id. at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).
To that end, the duty of this court “on appeal of a conviction is not to contemplate all
plausible inferences in the [d]efendant’s favor, but to draw all reasonable inferences from the
evidence in favor of the State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

       As relevant here, first degree premeditated murder is defined as “[a] premeditated and
intentional killing of another.” Tenn. Code Ann. § 39-13-202(a)(1). A person acts
intentionally “when it is the person’s conscious objective or desire to engage in the conduct
or cause the result.” Tenn. Code Ann. § 39-11-302(a).

        Premeditation is an act done after the exercise of reflection and judgment.
        Premeditation means that the intent to kill must have been formed prior to the
        act itself. It is not necessary that the purpose to kill pre-exist in the mind of the
        accused for any definite period of time.

Tenn. Code Ann. § 39-13-202(d) (internal quotations omitted).

        The element of premeditation only requires the defendant to think “about a proposed
killing before engaging in the homicidal conduct.” State v. Brown, 836 S.W.2d 530, 541
(Tenn. 1992). The presence of premeditation is a question for the jury and may be
established by proof of the circumstances surrounding the killing. Bland, 958 S.W.2d at 660.
Our supreme court has held that factors demonstrating the existence of premeditation include,
but are not limited to, the following: the use of a deadly weapon upon an unarmed victim, the
particular cruelty of the killing, declarations by the defendant of an intent to kill, evidence
of procurement of a weapon, preparations before the killing for concealment of the crime,
destruction or secretion of evidence of the killing, and calmness immediately after the killing.


4
 In his brief, the Defendant cites to the standard from Crawford despite it having been expressly overruled
by our supreme court over three years ago and this court’s repeated warnings that Crawford “is no longer
representative of the current state of the law in Tennessee.” State v. Deborah Davis, No. E2011-01519-CCA-
R3-CD, 2012 WL 6727512, at *11 (Tenn. Crim. App. Dec. 27, 2012), perm. app. denied, (Tenn. May 8,
2013).

                                                   -24-
See State v. Davidson, 121 S.W.3d 600, 614 (Tenn. 2003); Bland, 958 S.W.2d at 660.
Additional factors cited by this court from which a jury may infer premeditation include lack
of provocation by the victim and the defendant’s failure to render aid to the victim. See State
v. Lewis, 36 S.W.3d 88, 96 (Tenn. Crim. App. 2000).

        Here, the Defendant and the victim engaged in an altercation during a game of
basketball. The Defendant and the victim continued their argument inside the prison unit
despite admitting in his own statement that he believed that the victim “thought all this was
over.” After speaking to the victim, the Defendant went back to his cell and procured a
shank and gloves to protect his hands. The Defendant then approached the victim and told
him that he was “fixing to kill [his] ass.” There was conflicting evidence as to whether the
victim had a shank in his hand, but in his statement, the Defendant stated that he was
unaware that the victim was armed until after he had attacked the victim. The Defendant
then chased the victim as the victim attempted to flee and told another inmate to get out of
his way because he “was still going to kill that n----r.” The Defendant stabbed the victim in
the neck and chest. Once the victim collapsed, the Defendant fled back to his cell and
attempted to conceal the shank as well as other evidence of the crime. Immediately after the
killing, the Defendant told Capt. Lee that he “meant to kill” the victim. Accordingly, we
conclude that there was sufficient evidence to establish the element of premeditation.

        With respect to the Defendant’s argument that he killed the victim in self-defense,
Tennessee law provides that a person may use deadly force in self-defense when that person
has a reasonable belief, based upon reasonable grounds, that there is an imminent, real danger
of death or serious bodily injury. Tenn. Code Ann. § 39-11-611(b)(2). It is well established,
under Tennessee law, “that whether an individual acted in self-defense is a factual
determination to be made by the jury as the sole trier of fact.” State v. Goode, 956 S.W.2d
521, 527 (Tenn. Crim. App. 1997) (citing State v. Ivy, 868 S.W.2d 724, 727 (Tenn. Crim.
App. 1993)).

         There was conflicting evidence as to whether the victim was armed with a shank
before he was killed. Officer Franklin, Mr. West, and Mr. Hannah all testified that they did
not see anything in the victim’s hand. Officer Franklin testified that it was not uncommon
for an inmate to wrap his shirt around his hand to help hold a shank and that the victim had
a shirt wrapped around his hand. However, Officer Franklin also testified that the victim was
using the shirt to attempt to block the Defendant’s blows. In his statement to Agent
McCauley, the Defendant stated that he got his shank and attacked the victim before he
noticed that the victim was armed with his own shank. Only in phone calls made several
days later did the Defendant claim that the victim pretended to walk away, attacked him with
a “little knife,” and that he took the victim’s weapon and killed him with it. However, in one
of those phone calls, the Defendant also stated that if anyone talked “about doing something

                                             -25-
to [him, he was] going to kill them.” Based upon the foregoing evidence, we conclude that
it was well within the province of the jury to reject the Defendant’s claim of self-defense.

                                IX. State’s Closing Argument

        The Defendant contends that the State committed prosecutorial misconduct during its
closing argument. The Defendant argues that he is entitled to a new trial because the
prosecutor intentionally misstated the evidence during his rebuttal argument. The State
responds that “the prosecutor properly argued the facts in this case” and that the Defendant
has failed to show that the alleged misstatement negatively affected the outcome of the trial
against him.

       During his rebuttal argument, the prosecutor made the following statement:

       Let’s go onto self-defense, that’s what [defense counsel] wants to talk about,
       that somehow this event on [the Defendant’s] part is self-defense, survival of
       the fittest in prison. [Defense counsel] says, this could have been avoided if the
       victim had just apologized. Nothing could have been avoided had that shank
       not been procured from wherever it was stored and brought to [the victim].
       [Defense counsel] says, [the victim] started this altercation. All you have in
       this evidence is what [the Defendant] says about it. You don’t know what [the
       victim] would have to say.

At that point, defense counsel objected stating, “I believe that’s a misstatement of the facts
if you look through Mr. Hannah’s statement. He was on that basketball court and his
testimony said so, and he heard what was said out there.” The trial court instructed the jury
that “if any lawyer makes any statements that are outside the facts you’re to disregard it.
You’ll decide this case from the proof.”

       The argument of counsel “is a valuable privilege that should not be unduly restricted.”
Smith v. State, 527 S.W.2d 737, 739 (Tenn. 1975). Accordingly, “[a]ttorneys have great
leeway in arguing before a jury, and the trial court’s broad discretion in controlling their
arguments will be reversed only upon an abuse of discretion.” State v. Scarborough, 300
S.W.3d 717, 731 (Tenn. Crim. App. 2009) (citing Terry v. State, 46 S.W.3d 147, 156 (Tenn.
2001)). Our supreme court has stated that a criminal conviction should not be lightly
overturned solely on the basis of the prosecutor’s closing argument. State v. Banks, 271
S.W.3d 90, 131 (Tenn. 2008); see also State v. Bane, 57 S.W.3d 411, 425 (Tenn. 2001)
(holding that a prosecutor’s improper closing argument does not automatically warrant
reversal). “An improper closing argument will not constitute reversible error unless it is so



                                              -26-
inflammatory or improper that it affected the outcome of the trial to the defendant’s
prejudice.” Id.

        One general area of potential prosecutorial misconduct related to closing argument
is when a prosecutor intentionally misstates the evidence or misleads the jury as to the
inferences it may draw from the evidence. State v. Sexton, 368 S.W.3d 371, 419 (Tenn.
2012). However, the prosecutor did not misstate the evidence during his rebuttal argument.
Mr. Hannah testified that he overheard the victim call the Defendant a “b---h” on the
basketball court and that when the Defendant asked the victim to apologize once they were
back inside the prison, the victim told the Defendant to “f--k ” himself. Mr. Hannah testified
that the Defendant then walked away, came back to the victim, and “started confronting” the
victim.

        It is unreasonable to suggest, as the Defendant does, that the victim calling the
Defendant a b---h and telling him to f--k himself, even in the context of a prison, caused the
Defendant to fear an imminent, real danger of death or serious bodily injury from the victim.
See Tenn. Code Ann. § 39-11-611(b)(2). As such, Mr. Hannah’s testimony did not provide
any evidence to support the Defendant’s claim of self-defense. Furthermore, even if the
prosecutor misstated the evidence, there is no proof that he did so intentionally. When the
prosecutor made the statement at issue, he was attempting to establish that the victim could
not tell his side of the story because he was dead rather than to obfuscate evidence supporting
the Defendant’s claim of self-defense. Accordingly, we conclude that this issue is without
merit.

                                       CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.




                                                    _________________________________
                                                    D. KELLY THOMAS, JR., JUDGE




                                             -27-